DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview regarding a Restriction Requirement
On 9/27/2021, Examiner Neacsu called to discuss a species restriction for the present application. Species A-G were identified and discussed in identical fashion to those in related (co-owned and co-dated) application 16837534. During the call, Attorney Trainor orally elected embodiment D (figs. 25-28). After the call however, examiner Neacsu reconsidered and withdrew the restriction requirement. Understood as illustrated by Figures 25-28, all claims 1-20 are being presently examined, no claim is withdrawn.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
Para 00123: “Figs. 40 and 41” appear to refer to “Figs. 41 and 42”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claims 1 and 11 – an embodiment in which a detection member is “movable between a first position … to a second position…”, and in particular the detection member being “positioned to engage … to move the detection member from the second position to the first position”.The drawings appear to show various embodiments, none configured as claimed. For example, in the embodiment of Figs. 25-28 which appears to be the one closest to the claim language, two distinct positions are defined : 	(A) “a first position in which the locking surface of the locking member does not pass through the through bore of the anvil when the shipping wedge is coupled to the stapling device” and 	(B)  “a second position in which the locking member passes through the through bore of the anvil when the shipping wedge is coupled to the stapling device to lock the shipping wedge onto the stapling device”. 	The first position A is understood to correspond to Fig. 27, which shows an actuation sled 54 being present, and the second position B corresponds to Fig. 28, in which a sled 54 is absent. 	First, it is unclear how the detection member can move between the first and second position, since the two positions each presuppose a different configuration as far as the presence or absence of the sled. In other words, it is unclear how the detection member can move from the first to the second configuration, since the first position implies a presence of the sled, while the second presupposes absence of said sled.

	Second, the specification (including Figures) does not disclose an embodiment in which movement is allowed from the second position (of Fig. 28) towards the first position (of Fig. 27). Para 00111 for example, states that “when an actuation sled 54 is not present … the stepped shoulder 268 of the detection member 258 passes through the through bore 26 of the anvil 20, the detection member 258 flexes outwardly in the direction indicated by arrow "C" to move the stepped shoulder 268 of the detection member 258 into engagement with the inner wall defining the through bore 26 of the anvil 20 to prevent removal of the shipping wedge 250 from the staple reload 10.”

Similar considerations apply if embodiment G (Figs. 37-42) is considered. Refer to Figs. 41-42 for the first position, and Figs. 39-40 for the second position, additionally see Para 00120: “resilient finger 636 is positioned to prevent the detection member 608 from being removed from the anvil 720 of the tool assembly 714 when the resilient finger 636 passes through the slot 726 to prevent removal”. Or Para 00121: “When the resilient finger 636 passes through the through bore 726 the resilient finger will return …to prevent removal of the locking member 622…This effectively disables the staple reload 700 when an actuation sled 702 (FIG. 41) is not present”
Therefore, a movement from the second to the first position is not disclosed and appears impossible given the entirety of the disclosure.

The drawings fail to show the following features, as described in the specification:
Fig. 3 does not show: a channel 38, bottom wall 40, knife slot 40a (Para 0094).
Fig. 3 does not show: a drive assembly 42, a knife bar 44, staple cartridge 28, channel 38 (Para 0095).
Fig. 3 does not show: protrusions 72a on slide 72 (Para 0098).
Fig. 36 does not show: actuation sled 454B (Para 00118).Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):

The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “54” has been used to designate both a sled (lower instance, as labeled in Fig. 3) and a body of a shipping sleeve (upper instance, as labeled in Fig. 3-4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Regarding Claim 20, the preamble “The surgical stapling device of claim 19” is understood as intended to read “The shipping wedge of claim 19”. Correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1 and 11, the specification (including drawings) does not disclose the following features, in such a way to enable a person of ordinary skill in the art to make or use the invention:		an embodiment in which a detection member is “movable between a first position … to a second position…”, and in particular the detection member being “positioned to engage … to move the detection member from the second position to the first position”.

As discussed in the Drawing Objection section above, the drawings appear to show various embodiments, none configured as claimed. For example, in the embodiment of Figs. 25-28 which appears to be the one closest to the claim language, two distinct positions are defined: 
(A) “a first position in which the locking surface of the locking member does not pass through the through bore of the anvil when the shipping wedge is coupled to the stapling device” and 
(B)  “a second position in which the locking member passes through the through bore of the anvil when the shipping wedge is coupled to the stapling device to lock the shipping wedge onto the stapling device”. 
The first position A is understood to correspond to Fig. 27, which shows an actuation sled 54 being present, and the second position B corresponds to Fig. 28, in which a sled 54 is absent. 
First, it is unclear how the detection member can move between the first and second position, since the two positions each presuppose a different configuration as far as the presence or absence of the sled. In other words, it is unclear how the detection member can move from the first to the second configuration, since the first position implies a presence of the sled, while the second presupposes absence of said sled.  
Second, the specification (including Figures) does not disclose an embodiment in which movement is allowed from the second position (of Fig. 28) towards the first position (of Fig. 27). Para 00111 for example, states that “when an actuation sled 54 is not present … the stepped shoulder 268 of the detection member 258 passes through the through bore 26 of the anvil 20, the detection member 258 flexes outwardly in the direction indicated by arrow "C" to move the stepped shoulder 268 of the detection member 258 into engagement with the inner wall defining the through bore 26 of the anvil 20 to prevent removal of the shipping wedge 250 from the staple reload 10.”    
Similar considerations apply if embodiment G (Figs. 37-42) is considered. Refer to Figs. 41-42 for the first position, and Figs. 39-40 for the second position, additionally see Para 00120: “resilient finger 636 is positioned to prevent the detection member 608 from being removed from the anvil 720 of the tool assembly 714 when the resilient finger 636 passes through the slot 726 to prevent removal”. Or Para 00121: “When the resilient finger 636 passes through the through bore 726 the resilient finger will return …to prevent removal of the locking member 622…This effectively disables the staple reload 700 when an actuation sled 702 (FIG. 41) is not present”.
Therefore, a movement from the second to the first position is not disclosed and appears impossible given the entirety of the disclosure.
Because (A) the Inventor has not provided direction (for example, with respect to an embodiment wherein the detection member can move from the second position to the first position), (B) no working examples have been disclosed, to show the detection member moving from the second position to the first position, and (C) the breadth of the claims (“movable between a first position … to a second position” ambiguously may leave open the possibility that the movement is partial between the two extremes represented by the first and second positions, in other words as if the movement is limited to a region in between the first and second position, but without reaching either position), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Furthermore, Claims 2-10 and 12-20  are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 and 11, the phrase “move the detection member from the second position to the first position” is indefinite, as it does not appear to definitively describe a movement that is possible in the context of the disclosed specification. See additional considerations discussed in the 35 USC 112a section above.
For the purpose of further prosecuting the claims, the claim language will be understood as conveying that the detection member is configured/positioned to engage and detect a presence of the actuation sled ( or “inner component” per Claim 11) when present and detect an absence of the actuation sled when absent, so that  the presence of the actuation sled (A) forces the detecting member to remain in the first position and (B) prevents the actuation sled from occupying the second position, while the absence of the actuation sled causes the detection member to occupy the second position, wherein the locking surface of the detecting member prevents the detection member from moving from the second position to the first position.
Furthermore, Claims 2-10 and 12-20 are also rejected as depending from a rejected parent claim (see above).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 1 and 11, the prior art of record fails to teach a surgical stapler (Claim 1) and a shipping wedge therefor (Claim 11), having all limitations claimed (as interpreted in the Claim interpretation above), particularly comprising a detection member (see for illustration prong 258 in Figs. 27-28) configured to extend from the outside inwardly through a through bore (for illustration, see through-bore 26 in Figs 27-28) so that the detection member engages and detects a presence of the actuation sled (illustrated as firing sled 54 in Fig. 27 or “inner component” per Claim 11) when present and to detect an absence of the actuation sled when absent (as illustrated by Fig. 28), so that  the presence of the actuation sled (or of the “inner component”, per Claim 11) (A) forces the detecting member to remain in the first position (wherein a locking surface /  shoulder 268 is outside/”not passed through” of the through-bore 26) and (B) prevents the actuation sled from occupying the second position (wherein the locking surface/shoulder 268 is inside/”passed through” the through-bore 26), while the absence of the actuation sled/”inner component” causes the detection member to occupy the second position (illustrated as Fig. 28), wherein the locking surface of the detecting member prevents the detection member from moving from the second position (of Fig. 28) to the first position (of Fig. 27).
For illustration and contrast purposes, note the following references:


US Pub 20050222616 by Rethy et al. discloses a surgical stapler (10 in Fig. 1) and/or a shipping wedge (30 in Fig. 3) therefor, however, said shipping wedge does not comprise any protrusion that may be recognized as the detection member configured to take the first and second positions identified above, in relationship to a firing sled of the stapler. 

    PNG
    media_image1.png
    543
    522
    media_image1.png
    Greyscale

Fig. 23 of US Pub 20050222616 by Rethy et al.

US Pub 20110101066 by Farascioni et al. discloses a surgical stapler (40 in Fig. 3) and/or a shipping wedge (10 in Fig. 4) therefor, however, said shipping wedge does not comprise any protrusion (e.g. post 16 in Fig. 1) that may be recognized as a detection member configured to take the first and second positions identified above, in relationship to a firing sled of the stapler. 

    PNG
    media_image2.png
    361
    505
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    687
    565
    media_image3.png
    Greyscale

Figs. 1 and 4 of US Pub 20110101066 by Farascioni et al.


US Pub 20150129632 by Kostrzewski et al. discloses a surgical stapler (see reload 12 in Fig. 1) and/or a shipping wedge (10 in Fig. 2) therefor, however, said shipping wedge 10 does not comprise any protrusion (e.g. post 60 entering through-hole 36 in Fig. 14 or 17) that may be recognized as a detection member configured to take the first and second positions identified above, in relationship to a firing sled of the stapler. 


    PNG
    media_image4.png
    509
    609
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    401
    680
    media_image5.png
    Greyscale

Figs. 12 and 17 of US Pub 20150129632 by Kostrzewski et al.


US Pub 20160249928 by Cappola et al. discloses a surgical stapler (see 10 in Fig. 1) and/or a shipping wedge (300 in Fig. 29-30) therefor, however, said shipping wedge 300 does not comprise any protrusion (e.g. posts 306, 308, 304, 310 – see Fig. 30) that may be recognized as a detection member configured to extend through a through-hole of the anvil, take the first and second positions identified above, in relationship to a firing sled of the stapler. 

    PNG
    media_image6.png
    497
    774
    media_image6.png
    Greyscale

Figs. 29-30 of US Pub 20160249928 by Cappola et al.

Since the prior art (e.g. see the 4 references discussed above) teaches stapler and shipping wedges therefor lacking said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112a-b, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731